8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Courtney Aldaman THOMPSON, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 92-1575.
United States Court of Appeals, District of Columbia Circuit.
Oct. 15, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on a petition for review of an order of the Board of Immigration Appeals, Immigration and Naturalization Service, and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the petition for review be denied.   After weighing the equities of petitioner's particular circumstances, the Board of Immigration Appeals properly determined that petitioner was not entitled to a discretionary waiver of deportation under 8 U.S.C. § 1182(c).   Thus, the Board did not abuse its discretion in denying petitioner's motion to remand for a new hearing on that issue.   See INS v. Rios-Pineda, 471 U.S. 444 (1985).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.